Title: To Thomas Jefferson from Bowling Clark, 4 August 1805
From: Clark, Bowling
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Hills creak Augt. 4. 1805
                  
                  Your feavers by Havealis of July 24 I recived last evening. & agreeable to your request have set to your list. what I supposeed to be the value of each different track Per acre. at the time I left the Forest. I cant be so certain of the value of those three tracks of Calloways & the two Robartsons as I neaver traced those lines all round. the Lands in that Neighbourhood have raseed in thare value vary concidirable sence I left that place. should have bin exceding glad to have seen you when up. but had I have none it. should not have bin able to have rode that distance at that time & am Deare Sir with cincear esteem yours &c
                  
                     Bowling Clark 
                     
                  
               